Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 09/14/2020.
Claims 1-13 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 



Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). 

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim 1 is directed to a statutory category, because a series of steps, obtain, in a test operation phase… general-purpose OS information that is information on use of the hardware by each of the plurality of general-purpose applications…, verify whether or not a condition to place a restriction on the use of the hardware is satisfied for each general-purpose application… place a restriction on the use of the hardware for an applicable general-purpose application in an actual operation phase satisfies the requirements of a process. 


The claim has additional limitations to the abstract idea such information processing apparatus comprising: hardware; and processing circuitry.  Having hardware; and processing circuitry the limitations as a combination, the claim simply instructs the practitioner to implement the concept of using hardware; and processing circuitry, conventional activity 

Claims 2-11, the claims do not remedy claim 1 and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.

Claim 12 is the method claim corresponding to apparatus claim 1 and recite the similar limitations and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.

Claim 13 is the medium/product claim corresponding to apparatus claim 1 and recite the similar limitations and therefore are directed to non-statutory subject matter for the same reason(s) as noted above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20070240136 to Garyali et al. in view of USPN 20010011358 to Ochiai.
Per claim 1:
Garyali discloses:
1. An in formation processing apparatus comprising: 
hardware; and processing circuitry to (Paragraph [0027] “controllers 104a-104b are coupled to the process elements 102a-102b… controllers 104a-104b includes any hardware, software, firmware, or combination thereof for controlling one or more of the process elements 102a-102b”): 
obtain, in which a real-time application that is an application program that operates with a real-time operating system by using the hardware (Paragraph [0028] “servers 106a-106b could also execute applications that control the operation of the controllers 104a-104b, thereby controlling the operation , and 
a plurality of general-purpose applications, each of which is an application program that operates with a non-real-time operating system by using the hardware, are executed(Paragraph [0031] “servers 112a-112b execute various applications to control the overall operation of the system 100… processing or production plant or other facility, and the servers 112a-112b could execute applications used to control the plant or other facility”), general-purpose OS information that is information (Paragraph [0050] “configuration file 226 may identify the methods in the system libraries 224 that can be used by the managed applications and/or the methods in the system libraries 224 that cannot be used by the managed applications”) on use of the hardware by each of the plurality of general-purpose applications (Paragraph [0033] “execution environment provides support for various features that managed applications may use during execution”), and 
verify whether or not a condition to place a restriction on the use of the hardware is satisfied for each general-purpose application based on the general-purpose OS information obtained (Paragraph [0036] “performs the capabilities verification before a managed application is downloaded or otherwise provided to a , and when the condition is verified as being satisfied, to place a restriction on the use of the hardware for an applicable general-purpose application in an actual operation phase in which the real-time application and the plurality of general-purpose applications are executed (Paragraph [0048] “the execution environment 200 includes a capabilities verification and restriction controller 222. The capabilities verification and restriction controller 222 supports the verification and/or restriction of the capabilities of managed applications executed in the execution environment 200. For example, the capabilities verification and restriction controller 222 could verify whether a managed application attempts to use restricted features of the execution environment 200. The capabilities verification and restriction controller 222 could also take any suitable action when the attempted use of restricted features is detected, such as raising an exception or blocking/stopping execution of a managed application”).

Garyali does not explicitly disclose in a test operation phase.
However, Ochiai discloses in an analogous computer system in a test operation phase (Paragraph [0072] “operation mode information 111 indicates the operating status of the information processing system: the information processing system may be at the development operation phase, at the test verification operation phase, at 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of in a test operation phase as taught by Ochiai into the method of verification and restriction of managed applications in an execution environment as taught by Garyali. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of in a test operation phase to provide and efficient technique so that the applications are tested in operating phase so as fined the real time errors in execution environment.
 
Per claim 2:
Garyali discloses:
2. The information processing apparatus according to claim 1 further comprising: 
the hardware of a plurality of types, wherein the processing circuitry obtains the general-purpose OS information for each type of the hardware (Paragraph [0028] “servers 106a-106b could also execute applications that control the operation of the controllers 104a-104b, thereby controlling the operation of the process elements 102a-102b… servers 106a-106b could include processors of the POWERPC processor family running the GREEN HILLS INTEGRITY operating system or processors of the X86 processor family running a MICROSOFT WINDOWS operating system”), and verifies whether or not the condition is satisfied is verified for each combination of the general-purpose application and the type of the hardware based on the general-purpose OS (Paragraph [0048] “capabilities verification and restriction controller 222 supports the verification and/or restriction of the capabilities of managed applications executed in the execution environment 200”), and 
when the condition is verified as being satisfied (Paragraph [0036] “controllers 104a-104b perform the capabilities verification during pre-compilation of a managed application”), 
places a restriction on use of the hardware of an applicable type for the applicable general-purpose application in the actual operation phase (Paragraph [0035] “the controllers 104a-104b or other components in the system 100 execute, support, or otherwise provide a mechanism for verifying and restricting the capabilities of managed applications executed in the execution environment”).

Per claim 3:
Garyali discloses:
3. The information processing apparatus according to claim 1, wherein the hardware includes a processor, and wherein the processing circuitry obtains information indicating a utilization rate of the processor, as the general-purpose OS information, and verifies, for each general-purpose application, that the condition is satisfied with regard to the processor when the utilization rate of the processor indicated in the general-purpose OS information is equal to or more than a threshold (Paragraph [0095] “FIG. 6 illustrates example profiles associated with custom attributes for capabilities verification .

Claim 12 is/are the method claim corresponding to apparatus claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above.

Claim 13 is/are the medium/product claim corresponding to apparatus claim 1 and rejected under the same rational set forth in connection with the rejection of claim 1 as noted above.


Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20070240136 to Garyali et al. in view of USPN 20010011358 to Ochiai and further in view of USPN 8010719 to Moriki et al.
Per claim 7:
The rejection of claim 1 is incorporated and further, neither Garyali nor Ochiai does not explicitly disclose wherein the hardware includes a memory, and wherein the processing circuitry obtains information indicating an execution period of a DMA transfer to the memory, as the general-purpose OS information, and verifies, for each general-purpose application, that the condition is being satisfied when the execution period of the DMA transfer to the memory indicated in the general-purpose OS information is overlapping the interrupt cycle of the real-time operating system.
(Col. 5, line 64 to col. 6, line 8 “the DMA monitoring counter 1319…  periodically resets the counter and monitors DMA request amounts received per unit time”), and verifies, for each general-purpose application, that the condition is being satisfied when the execution period of the DMA transfer to the memory indicated in the general-purpose OS information is overlapping the interrupt cycle of the real-time operating system (Col. 8, lines 18-29 “CPU time allocation 1705 assumes an execution start instruction and interrupt operation of OS code on the virtual servers… CPU allocation rate control 1702, when receiving a CPU allocation rate control request 1703, decreases CPU time allocation rate to a relevant virtual server. For example, virtual 50% of CPU time assigned to servers during initial setting is decreased to 10%”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the hardware includes a memory, and wherein the processing circuitry obtains information indicating an execution period of a DMA transfer to the memory, as the general-purpose OS information, and verifies, for each general-purpose application, that the condition is being satisfied when the execution period of the DMA transfer to the memory indicated in the general-purpose OS information is overlapping the interrupt cycle of the real-time operating system as taught by Moriki into system/method of verification and restriction of managed applications in an 


Per claim 8:
The rejection of claim 7 is incorporated and further, neither Garyali nor Ochiai does not explicitly disclose wherein the processing circuitry, when the condition is verified as being satisfied,  makes a transmission size of the DMA transfer to the memory by the applicable general-purpose application small when the degree of overlap between the execution period of the DMA transfer to the memory indicated in the general-purpose OS information and the interrupt cycle of the real-time operating system is equal to or more than a threshold, or otherwise, changes the DMA transfer to the memory by the applicable general-purpose application to a PIO transfer.
However, Moriki discloses in an analogous computer system wherein the processing circuitry, when the condition is verified as being satisfied,  makes a transmission size of the DMA transfer to the memory by the applicable general-purpose application small when the (Col. 6, lines 8-31 “data payload length counters 1604a and 1604b can be reset from the hypervisor 1020 via a reset signal 1601. The hypervisor 1020, the structure of which is described in FIG. 7, periodically resets the counter and monitors DMA request amounts received per unit time… DMA payload length that can be preferentially processed is held in the threshold register values 1406c and 1406d in units of DW (Double Word: 4 byte). In FIG. 6, 1024 is stored in the threshold register 1406c, and 2,048 is stored in the threshold register 1406d, respectively indicating that DMA requests of up to 1024 DW (4 KB) and 2048 DW (8 KB) can be preferentially processed. A comparator 1318b determines, when the value of the data payload length counter is greater than the threshold register value, that IO band set in a corresponding virtual server is exceeded. In other cases, it determines that IO band is not exceeded. The assertion of the processing priority 1323 and the flow rate over communication interface 1355 is the same as that of the first example shown in FIG. 4”).
The feature of providing wherein the processing circuitry, when the condition is verified as being satisfied,  makes a transmission size of the DMA transfer to the memory by the applicable general-purpose application small when the degree of overlap between the execution 

Per claim 9:
Garyali discloses:
9. The information processing apparatus according to claim 1, wherein the hardware includes a disc (Paragraph [0116] “as read only memory (ROM), random access memory (RAM), a hard disk drive, a compact disc (CD), a digital video disc (DVD), or any other type of memory”), and wherein the processing circuitry obtains information indicating an execution period of an access to the disc (Paragraph [0116] “as read only memory (ROM), random access memory (RAM), a hard disk drive, a compact disc (CD), a digital video disc (DVD), or any other type of memory”), as the general-purpose OS information, and verifies that, for each general-purpose application (Paragraph [0095] “FIG. 6 illustrates example profiles associated with custom attributes for capabilities verification and restriction). 

Neither Garyali nor Ochiai does not explicitly disclose the condition is satisfied when the execution period of the access to the disc indicated in the general-purpose OS information is overlapping an interrupt cycle of the real-time operating system.
(Col. 8, lines 30-35 “interrupt notification unit 1351 internally includes an interrupt holding unit 1704 and an interrupt detection 1707. The interrupt holding unit 1704 controls virtual interrupt report to virtual servers, and starts an interrupt handler of the guest OS 1022 via a virtual interrupt notification 1706”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of the condition is satisfied when the execution period of the access to the disc indicated in the general-purpose OS information is overlapping an interrupt cycle of the real-time operating system as taught by Moriki into the method of managed applications in an execution environment as taught by the combination Garyali and Ochiai. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of the condition is satisfied when the execution period of the access to the disc indicated in the general-purpose OS information is overlapping an interrupt cycle of the real-time operating system to provide an efficient technique for overcoming the interrupt during the execution so as to provide error free execution of application.
 


Per claim 10:
Garyali discloses:
10. The information processing apparatus according to claim 9, wherein the processing circuitry, when the condition is verified as being satisfied, makes a block size of the access to the disc by the applicable general-purpose application small (Paragraph [0035] “the controllers 104a-104b or other system components could ensure that only applications configured to run in an embedded .NET CLI execution environment are executed and that they are executed only after the features used by the applications have been verified (i.e. the applications are allowed to invoke those features)”; Paragraph [0116] “as read only memory (ROM), random access memory (RAM), a hard disk drive, a compact disc (CD), a digital video disc (DVD), or any other type of memory”).

Allowable Subject Matter
Claims 4, 5 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 6 is objected by virtue of its respective dependencies on claim 5.  Note that the claims 4-6 and 11 would only be allowable if applicants overcome the 101 rejections as indicated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Related cited arts:
US 7899069 B2 discloses a method and system for transmitting packets in a packet switching network. Packets received by a packet processor may be prioritized based on the urgency to process them. Packets that are urgent to be processed may be referred to as real-time packets. Packets that are not urgent to be processed may be referred to as non-real-time packets. Real-time packets have a higher priority to be processed than non-real-time packets. A real-time packet may either be discarded or transmitted into a real-time queue based upon its value priority, the minimum and maximum rates for that value priority and the current real-time queue congestion conditions. A non-real-time packet may either be discarded or transmitted into a non-real-time queue based upon its value priority, the minimum and maximum rates for that value priority and the current real-time and non-real-time queue congestion conditions.

US 20120159640 A1 discloses acquiring access to a token controlled system resource, including: receiving, by a token broker, a command that requires access to the token controlled system resource, where the token broker is automated computing machinery for acquiring tokens and distributing the command to the token controlled system resource for execution; identifying, by the token broker, a first need state, the first need state indicating that the token broker requires access to the token controlled system resource to which the token broker does not possess a token; requesting, by the token broker, a configurable number of tokens to gain access to the token controlled system resource, without dispatching an operation handler for executing the command until at least one token is acquired; assigning, by the token broker, an acquired token to the operation handler; and dispatching, by the token broker, the operation handler and its assigned token for executing the command.

US 20060005199 A1 discloses method for selecting a virtualization algorithm to virtualize a context change. An exit-enter time (EET) to exit and enter a context and a save-restore time (SRT) to save and restore a machine state are calculated. A selective algorithm that selectively saves and restores the machine state when there is a change of context is executed. Statistics are accumulated on an expected value for EET overhead plus an expected value for SRT overhead while executing the selective algorithm. A cost of the selective algorithm is computed as the expected value for EET overhead plus the expected value for SRT overhead. The cost of the selective algorithm is compared to two times SRT which is the cost of an unconditional algorithm that always saves and restores the machine state on context changes. One of the selective algorithm or the unconditional algorithm having the least cost is selected as the virtualization algorithm.

Browne, Shirley, et al. "A scalable cross-platform infrastructure for application performance tuning using hardware counters."
Dhodapkar, Ashutosh S., and James E. Smith. "Managing multi-configuration hardware via dynamic working set analysis."
Nightingale, Edmund B., et al. "Helios: heterogeneous multiprocessing with satellite kernels."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
 TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193